DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 7 are directed to a medical scheduling management system and method.
The closest prior art of record, Larsen (US 2009/0281825 A1), Romeo (US 2014/0278534 A1), Sarkar (US 2007/0282654 A1), Cain et al. (US 2010/0161345 A1), and Nix et al. (US 2010/0123560 A1) teach forming a connection between a location sensor and an identification device that is within a proximity to the location sensor, wherein the identification device is worn by a medical professional, wherein the location sensor is located within an examination room; receiving login information from the medical professional to access a medical file of a first patient, the medical file including vitals and notes corresponding to the first patient, the first appointment start time indicating when the medical professional begins a first appointment with the first patient; and comparing the first appointment start time with scheduling information to determine whether future appointments will be delayed, wherein the scheduling information includes a plurality of scheduled appointments with different patients on a particular day, wherein the plurality of scheduled appointments includes the first appointment for the first patient and a second appointment for a second patient, wherein the scheduling information is cryptographically separated from Health Insurance Portability and Accountability Act (HIPAA) information, and wherein HIPAA information is encrypted for storage and transmission using a first mechanism distinct from a second mechanism used to store and transmit scheduling information; determining whether the second appointment will be substantially delayed based on whether the future 
KR-20020070956-A reference teaches a recording media and method for the patient scheduling is provided to operate effectively an appointment system by designing the appointment time through the comparison of the patient appointment data and the doctor treatment scheduling data, and to prevent the patient from missing the appointment day by notifying the appointment fact to the patient through a mobile phone before a few day of the appointment.
“NFC Enabled Intelligent Hospital Appointment and Medication Scheduling” non-patent literature reference teaches an intelligent NFC based appointment system towards prioritized appointment scheduling based on age and profile of the patient. In addition the system also enables automatic calling of patient based on priority for being served by the concerned nurse. Lastly system possesses timing constraints towards making/canceling appointments.
However, the closest prior art of record does not teach or fairly suggest wherein the login information from the medical professional is received via an input interface during the connection formed between the location sensor of a medical scheduling management system and the identification device worn by a medical professional, wherein the input interface is provided by a display of the medical scheduling management system, wherein the display is located within the examination room; and 14/794,8573recording a first appointment start time upon receiving the login information during the connection formed between the location sensor and the identification device.
Dependent claims 2-6 and 8-20 incorporate the allowable subject matter of their respective independent claims, through dependency, and are also allowable for the same reasons.
Regarding subject matter eligibility concerns under 35 U.S.C. 101, independent claims 1 and 7, are eligible because similar to BASCOM, when combined, an inventive concept is found in the non-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/LENA NAJARIAN/Primary Examiner, Art Unit 3686